DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler et al., US 5,709,925 in view of Hayes, US 2010/0167026.
Regarding claims 10 and 13:
Spengler discloses a panel (1) comprising: 
at least a substrate (3 and 4) of thermoplastic material; 
a top layer (2) with a printed decor; and 
wherein said substrate has a thickness larger than one half of a thickness of the entire panel, and 
wherein said substrate at least comprises two layers (3, 6 and 11); said two layers each comprising thermoplastic material (plastic foam layer 3, thermoplastic material 6 and 11) wherein a first one of said two layers further comprises at least 60 percent by weight of filler materials and a second one of said two layers comprises less fillers than the first one of said two layers or is not filled, and is situated above said first one of said two layers (plastic foam 3 is not taught to have fillers and the layers 11 have a ratio of 70:30 thermoplastic to filler while core layer 6 has a ratio of up to 30:70 – col. 2, ll. 60 to col. 3, ll. 4),
wherein said second one of the two layer of the substrate forms a surface layer of the substrate upon which the décor (layer 2) is provided.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the percent by weight of filler material limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  In the instant case, Spengler specifies that layer 6 should have a higher ratio of filler to thermoplastic than adjacent layer 11.
Spengler does not expressly disclose a translucent or transparent wear layer.
Hayes discloses an automotive panel having a transparent wear layer (Abstract).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a transparent layer as suggested by Hayes to the panel of Spengler in order to provide an enhanced depth of image to the features of the decorative layer (Abstract of Hayes).
Regarding claims 17 and 18:
Spengler discloses wherein panel has a thickness around 5mm falling within the specified ranges.
Regarding claims 19-21:
Hayes discloses a synthetic print film of PVC (para. 0040) and a wear layer of also of PVC (para. 0040) and wherein the uppermost layer and be a UV hardening lacquer layer (para. 0014).
Regarding claim 22:
Spengler discloses wherein the top layer comprises a backing layer (3A, refer to the embodiment of Fig. 2)

Claims 12 and 14-16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler et al., US 5,709,925 in view of Hayes, US 2010/0167026 further in view of Windmoller, US 2011/0296780.
Regarding claim 12:
Spengler does not expressly disclose the specific thermoplastic material.
Windmoller discloses PVC.
At the time of the invention, it would have been obvious to a person of ordinary skill to use specifically PVC as suggested by Windmoller because it is a common material that can be recycled.
Regarding claim 14:
Spengler does not specify a filler of chalk.
Windmoller specifies chalk.
At the time of the invention, it would have been obvious to use chalk as suggested by Windmoller as the filler of Spengler because it predictably varies density.
Regarding claims 15-16 and 23-25:
Spengler does not expressly disclose wherein the panel has coupling parts as specified for use in a floating floor.
Windmoller discloses coupling parts for locking in both a horizontal and vertical direction.
At the time of the invention, it would have been obvious to a person of ordinary skill to provide the coupling design as suggested by Windmoller to the paneling of Spengler in order to use the panels of Spengler as floorboards and to allow for them to be attached to one another at seams. The Background of Spengler suggests that the panel construction is not limited to only automobiles.

Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive. 
Applicant’s chief argument is that layer 3 in Spengler is not a substrate layer. Claim terms are given their broadest reasonable interpretation. The dictionary definition of “substrate” is an underlying substance or layer. In the instant case, layer 3 lies beneath decorative layer 2, such that the decorative layer is on the top surface of the upper substrate layer. Spengler identifying layer 3 as an intermediate layer does not preclude it from being a substrate layer. The differences between the instant invention and layer 3 of Spengler do not disqualify layer 3 from being a substrate layer. Nor does the laminating process used to produce the various layers of Spengler bar intermediate layer 3 from existing as a substrate layer. The claim term “substrate” does not have limitations such as the process, structure and function read into it. The examiner maintains that intermediate layer 3 is a substrate layer and emphasizes that a “substrate” is an underlying layer.
Regarding applicant’s argument that Spengler does not expressly disclose wherein the substrate has a thickness larger than one-half of the entire panel, the thickness is clearly shown to be considerably larger than one half of the entirety of the panel. Any interpretation otherwise would be an unreasonable, exaggerated interpretation of the disclosure of Spengler. Further, Spengler discloses the total thickness as about 5mm (col. 6, ll. 28-31) which can be varied and further, describes the decorative layer as a film (col. 7, ll. 5-6). A film is recognized to be a very thin layer lending credence to the relative dimensions shown in the figure.

    PNG
    media_image1.png
    407
    896
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633